OPINION
HENRY, Chief Justice.
The Court declines to accept this discretionary appeal upon the simple basis that the record is not in a posture for orderly appellate review. We remand to the Chancery Court at Memphis.
The attention of the Court and counsel is invited to Rule 8.01, Tenn.R.Civ.P., wherein it is directed that any claim seeking relief “shall contain ... a short and plain statement of the claim showing that the pleader is entitled to relief,” and to Rule 8.05, which directs that a pleading be “simple, concise and direct.” (Emphasis supplied). These provisions are but modern versions of the principle that a pleading must convey “a reasonable certainty of meaning” and “by a fair and natural construction [show] a substantial cause of action or defense.” Caruthers’ History of a Lawsuit. § 101 (7th ed. 1951). The pleadings filed in this record do not meet this basic test.
It is not the function of an appellate court to attempt to unravel pleadings in a vain effort to ascertain the precise issues in controversy. Nor is justice served by speculation as to the nature of the action.
We would suggest that on remand the Chancellor either direct that all pleadings be withdrawn and counsel be directed to plead anew or that he conduct a pre-trial conference pursuant to Rule 16, Tenn.R. Civ.P., and enter an appropriate order delineating the issues.
In the event of a subsequent appeal it would be helpful if the record were to show the precise manner in which a lawsuit filed “In the Circuit Court of Shelby County, Tennessee” reached the Chancery Docket and was processed through that court.
No further discretionary appeals will be presented in this suit unless and until the pleadings are placed in some semblance of order.
FONES, COOPER, BROCK and HARBI-SON, JJ., concur.